Citation Nr: 0316591	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to July 30, 1999 for 
the assignment of a 60 percent schedular rating for service-
connected bronchial asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1970 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which determined that a 
claim for increased rating for bronchial asthma submitted by 
the veteran in August 1977 was not still open.  The veteran 
entered notice of disagreement with this decision in June 
2000; the RO issued a statement of the case in June 2000; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in July 2000.  

In a March 2000 rating decision, the RO granted an increased 
rating of 60 percent for the veteran's service-connected 
bronchial asthma and assigned an effective date of November 
16, 1999 as the date of increased rating.  In an October 2002 
rating decision, the RO assigned an effective date of July 
30, 1999 as the date of increased rating.  The issue 
currently on appeal to the Board is entitlement to an 
effective date prior to July 30, 1999 for the assignment of a 
60 percent schedular rating for service-connected bronchial 
asthma.  The question of whether a claim for increased rating 
for bronchial asthma submitted by the veteran in August 1977 
is still open pertains to a particular theory for an earlier 
effective date, so is an ancillary question that is a part of 
the larger claim for an earlier effective date for an 
increased (60 percent) rating for bronchial asthma.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, however.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claim for an 
earlier effective date for a 60 percent 
rating for bronchial asthma, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).    

2.  The RO should again review the 
record, and issue a supplemental 
statement of the case that addresses any 
additional evidence added to the record 
since the March 2003 statement of the 
case.  In adjudicating the earlier 
effective date claim, the RO should 
consider the provisions of 38 C.F.R. 
§ 3.158 (1977) with regard to the 
veteran's August 1977 claim for increase, 
and should consider the effect of 
unappealed rating decisions in June 1986 
and September 1993 to the extent they 
denied a rating in excess of 30 percent.  
If any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


